Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Application
The following is a Final Office Action. 

In response to Examiner's communication of 4/13/2022, Applicant responded on 5/2/2022, amended 1, 2, 10, 11, 15, 16. 

IDS submitted on 5/2/2022 is acknowledged and considered by the Examiner. 

Claims 1-20 are now pending in this application and have been examined. 








Response to Amendments
Applicant's amendments to claims 1, 2, 10, 11, 15, 16 are sufficient to overcome the 35 USC 112(b) rejections set forth in the previous action. The 35 USC 112(b) rejections are hereby withdrawn. 

Applicant's amendments to claims 1, 2, 10, 11, 15, 16 are not sufficient to overcome the prior art rejections set forth in the previous action.






















Response to Arguments – Prior Art
Applicant’s arguments with respect to the rejections have been fully considered, but they are not persuasive. However, Applicant’s arguments are moot in light of new grounds of rejection necessitated by Applicant’s amendments. 


However, Examiner invites Applicant to schedule an interview at the Applicant’s convenience to expedite the prosecution of the present application. 




















Claim Rejections – 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 5, 6, 15, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable by US Patent to US10878354B1 to Zbikowski et al., (hereinafter referred to as “Zbikowski”) in view of US Patent Publication to US20170269844A1 to Paley et al. (hereinafter referred to as “Paley”) 


As per Claim 1, Zbikowski teaches: (Currently Amended) A method of providing reduced computer memory requirements for storing and maintaining dynamic reallocations to enterprise resources, comprising: 
receiving a first baseline allocation comprising an allocation of resources to at least one organizational construct; (in at least [col4 ln25-35]  FIG. 2A, the system 200 includes a table 201 at an initial processing stage. The table 201 includes a supplier's part reference number 202, such as hard drive part number PN1, a customer number 204 associated with different customers or groups, a customer's part number 206, which can be different from the supplier's part number 202, and thus used for cross-referencing, a data area 203 having time progress 208 (such as weeks), an original customer commit number 212, original priority 214, a first forecast 216 (e.g., new forecast), and a first priority 218 (e.g., new priority). )
accessing at least one computer memory that is organized into an allocation table that is computer accessible and a plurality of detail tables that are computer accessible, wherein the allocation table is arranged into records each storing a separate individual baseline allocation, wherein each detail table is associated with a respective record in the allocation table, wherein each detail table maintains ... the baseline allocation in the respective record, and ...; (in at least (in at least [col4 ln25-35]  FIG. 2A, the system 200 includes a table 201 at an initial processing stage. The table 201 includes a supplier's part reference number 202, such as hard drive part number PN1, a customer number 204 associated with different customers or groups, a customer's part number 206, which can be different from the supplier's part number 202, and thus used for cross-referencing, a data area 203 having time progress 208 (such as weeks), an original customer commit number 212, original priority 214, a first forecast 216 (e.g., new forecast), and a first priority 218 (e.g., new priority). ) [col4 ln45-55] In FIG. 2B, the system 200 receives the data for the new forecast 216, which are associated with the new forecast 216A for the customer part number 1 (CPN1) 206A, the new forecast 216B for the customer part number 2 (CPN2) 206B, and the new forecast 216C for the customer part number 3 (CPN3) 206C. The new forecast 216 shows the customer's forecast of future needs of a particular part or a product.)
storing the first baseline allocation in a first record of the allocation table; (in at least [col4 ln25-35]  FIG. 2A, the system 200 includes a table 201 at an initial processing stage. The table 201 includes a supplier's part reference number 202, such as hard drive part number PN1, a customer number 204 associated with different customers or groups, a customer's part number 206, which can be different from the supplier's part number 202, and thus used for cross-referencing, a data area 203 having time progress 208 (such as weeks), an original customer commit number 212, original priority 214, a first forecast 216 (e.g., new forecast), and a first priority 218 (e.g., new priority). )
receiving multiple revisions to the first baseline allocation, each revision corresponding to a separate reallocation of the resources of the first baseline allocation, and each revision comprising modifications to be applied to the first baseline allocation;  (in at least [col4 ln45-55] In FIG. 2B, the system 200 receives the data for the new forecast 216, which are associated with the new forecast 216A for the customer part number 1 (CPN1) 206A, the new forecast 216B for the customer part number 2 (CPN2) 206B, and the new forecast 216C for the customer part number 3 (CPN3) 206C. The new forecast 216 shows the customer's forecast of future needs of a particular part or a product.)
for each reallocation, generating ... modifications associated with the reallocation, ...; (in at least [col4 ln55-65] FIG. 2C shows that the system 200 inherits and reschedules priorities from the original commit to the first forecasts 216A-C. As shown in the column 218, week 2 of the Table 201 shows that the new forecast 216A is 80 units, so that the system 200 assigns priority P=10 to the 80 units to be supplied at week 2, and assigns the 20 remaining priority P=10 in week 3 (224). Similar methods can be applied in the column 220. The previous commit for week 2 is 120 units. Since the new forecast is 150, the new priority would have 120 units from the priority P=10 and borrow 30 units from the priority P=20 from the week 3. In the column 222, the previous commit is 50 units. Since the new forecast shows that 60 units are needed, 50 units from the priority P=10 are taken and the shortage of 10 units are taken from the priority P=20.)
for each reallocation, storing ... the reallocation in the respective detail table associated with the first baseline allocation, ..., wherein the respective detail table ... first baseline allocation stored in the first record in the allocation table, thereby maintaining a relationship between the first baseline allocation maintained in the allocation table ...; (in at least [col5 ln5-15] FIG. 2D shows that the system 200 assigns the priorities for a second new demand schedule in week 3. As shown in a data area 225, the new forecast needs 100 units, while the previous commit is only 80 units.)
responsive to a user request to generate a new allocation instance associated with the first baseline allocation, determining a precedence for applying selective ones of the plurality of deltas to the first baseline allocation based on one or more rules; (in at least [col3 ln50-65] Step 102, in which a first forecast is received from customers. The first forecast can be the quantity of a particular resource, such as a number of components, a weight of materials, a number of raw materials, or a machine capacity, to name only a few examples. At Step 104, reference is made to previous committed quantities, which are used as a baseline for a second forecast (new demand forecast) comparison.  [col5 ln15-25] the system 200 assigns the needed 100 units with its original priority P=30, leaving the remaining 20 units with priority P=30 to be used for week 5. Similar rules apply to the data areas 230 and 231 for customer part numbers CPN2 and CPN3. [col5 ln25-35] FIG. 2F shows that the system 200 assigns the priorities for a new demand schedule for week 5. As shown in a data area 232 of Table 201, 70 units are shown as the previous commit, while 90 units are needed as indicated by the new forecast for week 5. Accordingly, the system 200 takes 20 units with priority P=30 from week 4 and 70 units with priority P=40. Similar rules apply to the data areas 233 and 234 for customer part numbers CPN2 and CPN3, respectively. In the event that the new demand is greater than the previous commit, new demands are assigned the highest possible number (value) for a priority, such as P=9999, which is illustrated as data 233.) 
applying ... the first baseline allocation according to the precedence to generate the new allocation instance; and (in at least [col5 ln35-50] FIG. 2G shows that the system 200 generates new commits based on resources allocated to an independent demand according to calculated/inherited priorities and demand due dates. The supply of 270 units in the second week is distributed according to the priority number. The 80 units for Customer Part Number 1 (data area 236), 120 units for Customer Part Number 2 (data area 237), and 50 units for Customer Part Number 3 (data area 238) all have a lower priority number (e.g., P=10), so a portion of the supply of 270 units (data area 235) is first allocated to the lower priority number. Next, the remaining 20 units of the available supply (data area 235) are equally allocated to the next priority demand for the Customer Part Number 2 (data area 239) and Customer Part Number 3 (data area 240).) 
adapting the new allocation instance into a predetermined location of a user interface.  (in at least [col5 ln50-65] FIG. 2H shows that the system 200 allocates the supply coming in on week 3. The available 210 units in week 3 are allocated having 20 units distributed to the priority P=10 demand for Customer Part Number 1, week 3, then 20 units allocated to priority P=20 demand for Customer Part Number 2, week 2, then the remaining 170 units are distributed to the current week 3 with lower priority numbers. This means that 170 units are allocated to all week 3 demands with priority P=20.)


Although implied, Zbikowski does not expressly disclose the following limitations, which however, are taught by Paley,
accessing at least one computer memory that is organized into an allocation table that is computer accessible and a plurality of detail tables that are computer accessible, wherein the allocation table is arranged into records each storing a separate individual baseline allocation, wherein each detail table is associated with a respective record in the allocation table, wherein each detail table maintains deltas associated with the baseline allocation in the respective record, and wherein each delta represents an incremental change that may be applied to the respective baseline allocation (in at least [0010]  A baseline version of the translation table is backed-up to the non-volatile memory in one or more bulks. One or more incremental updates, which specify changes relative to the baseline version of the translation table caused by subsequent storage operations, additionally backed-up to the non-volatile memory. A maximal number of the incremental updates is determined so that when recovered together with the baseline version from the non-volatile memory and replayed in the memory controller, meets a target recovery time of the translation table [0048] In FIG. 2, a backup cycle of the translation table comprises storing a baseline version of the table and possibly related incremental updates that together with the baseline version can be used for recovering the translation table. The baseline version is stored in multiple bulks denoted Bi. Between successive bulks, the controller possibly applies user storage operations and maintenance operations, and saves incremental updates caused to the translation table by these operations. As described above, given a baseline version, the rate in which the baseline bulks are saved determines the number of incremental updates required for recovery [0068] the controller may decide to re-use a recent baseline version of the translation table and to save during normal operation only incremental updates. In an example embodiment, if during a recent boot operation the replay time of the incremental updates was shorter than a predefined time limit, e.g., 100 milliseconds, the controller maintains the baseline version, does not save any baseline bulks, and only saves incremental updates in the non-volatile memory. By avoiding saving updated baseline bulks to the non-volatile memory devices, the WA effect in the non-volatile memory devices improves significantly.) 
for each reallocation, generating a plurality of deltas to represent the modifications associated with the reallocation, each delta indicating a change to be applied to the baseline allocation; (in at least [0010]  A baseline version of the translation table is backed-up to the non-volatile memory in one or more bulks. One or more incremental updates, which specify changes relative to the baseline version of the translation table caused by subsequent storage operations, additionally backed-up to the non-volatile memory. A maximal number of the incremental updates is determined so that when recovered together with the baseline version from the non-volatile memory and replayed in the memory controller, meets a target recovery time of the translation table.[0048] In FIG. 2, a backup cycle of the translation table comprises storing a baseline version of the table and possibly related incremental updates that together with the baseline version can be used for recovering the translation table. The baseline version is stored in multiple bulks denoted Bi. Between successive bulks, the controller possibly applies user storage operations and maintenance operations, and saves incremental updates caused to the translation table by these operations. As described above, given a baseline version, the rate in which the baseline bulks are saved determines the number of incremental updates required for recovery [0068] the controller may decide to re-use a recent baseline version of the translation table and to save during normal operation only incremental updates. In an example embodiment, if during a recent boot operation the replay time of the incremental updates was shorter than a predefined time limit, e.g., 100 milliseconds, the controller maintains the baseline version, does not save any baseline bulks, and only saves incremental updates in the non-volatile memory. By avoiding saving updated baseline bulks to the non-volatile memory devices, the WA effect in the non-volatile memory devices improves significantly.) 
for each reallocation, storing the plurality of deltas associated with the reallocation in the respective detail table associated with the first baseline allocation, thereby providing the reduced computer memory requirements, wherein the respective detail table associates each delta in the plurality of deltas with the first baseline allocation stored in the first record in the allocation table, thereby maintaining a relationship between the first baseline allocation maintained in the allocation table and the plurality of deltas maintained in the respective detail table (in at least [0010]  A baseline version of the translation table is backed-up to the non-volatile memory in one or more bulks. One or more incremental updates, which specify changes relative to the baseline version of the translation table caused by subsequent storage operations, additionally backed-up to the non-volatile memory. A maximal number of the incremental updates is determined so that when recovered together with the baseline version from the non-volatile memory and replayed in the memory controller, meets a target recovery time of the translation table.[0048] In FIG. 2, a backup cycle of the translation table comprises storing a baseline version of the table and possibly related incremental updates that together with the baseline version can be used for recovering the translation table. The baseline version is stored in multiple bulks denoted Bi. Between successive bulks, the controller possibly applies user storage operations and maintenance operations, and saves incremental updates caused to the translation table by these operations. As described above, given a baseline version, the rate in which the baseline bulks are saved determines the number of incremental updates required for recovery [0068] the controller may decide to re-use a recent baseline version of the translation table and to save during normal operation only incremental updates. In an example embodiment, if during a recent boot operation the replay time of the incremental updates was shorter than a predefined time limit, e.g., 100 milliseconds, the controller maintains the baseline version, does not save any baseline bulks, and only saves incremental updates in the non-volatile memory. By avoiding saving updated baseline bulks to the non-volatile memory devices, the WA effect in the non-volatile memory devices improves significantly.) ; 
applying the plurality of deltas to the first baseline allocation according to the precedence to generate the new allocation instance; and (in at least [0010]  A baseline version of the translation table is backed-up to the non-volatile memory in one or more bulks. One or more incremental updates, which specify changes relative to the baseline version of the translation table caused by subsequent storage operations, additionally backed-up to the non-volatile memory. A maximal number of the incremental updates is determined so that when recovered together with the baseline version from the non-volatile memory and replayed in the memory controller, meets a target recovery time of the translation table. [0022] The controller then “replays” the incremental updates and applies them on top of the baseline version.) 

At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Zbikowski by, ...The processor is configured to hold a translation table that maps between logical addresses and respective physical addresses in the non-volatile memory, to back-up to the non-volatile memory a baseline version of the translation table in one or more bulks, to additionally back-up to the non-volatile memory one or more incremental updates, which specify changes relative to the baseline version of the translation table caused by subsequent storage operations, to determine a maximal number of the incremental updates that, when recovered together with the baseline version from the non-volatile memory and replayed in the processor, meets a target recovery time of the translation table, and to set a number of the backed-up incremental updates to not exceed the maximal number...A baseline version of the translation table is backed-up to the non-volatile memory in one or more bulks. One or more incremental updates, which specify changes relative to the baseline version of the translation table caused by subsequent storage operations, additionally backed-up to the non-volatile memory. A maximal number of the incremental updates is determined so that when recovered together with the baseline version from the non-volatile memory and replayed in the memory controller, meets a target recovery time of the translation table...In FIG. 2, a backup cycle of the translation table comprises storing a baseline version of the table and possibly related incremental updates that together with the baseline version can be used for recovering the translation table. The baseline version is stored in multiple bulks denoted Bi. Between successive bulks, the controller possibly applies user storage operations and maintenance operations, and saves incremental updates caused to the translation table by these operations. As described above, given a baseline version, the rate in which the baseline bulks are saved determines the number of incremental updates required for recovery...the controller may decide to re-use a recent baseline version of the translation table and to save during normal operation only incremental updates. In an example embodiment, if during a recent boot operation the replay time of the incremental updates was shorter than a predefined time limit, e.g., 100 milliseconds, the controller maintains the baseline version, does not save any baseline bulks, and only saves incremental updates in the non-volatile memory. By avoiding saving updated baseline bulks to the non-volatile memory devices, the WA effect in the non-volatile memory devices improves significantly..., as taught by Paley, with a reasonable expectation of success if arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make this modification to the teachings of Zbikowski with the motivation of, ...provide improved methods and systems for managing translation information backup and recovery. In the disclosed techniques, the controller saves in the non-volatile memory a baseline version of the translation table and possibly one or more incremental updates that specify changes caused to the table relative to the baseline version due to subsequent storage operations....adjusted adaptively so as to meet a boot time constraints in recovering the translation table, while reducing WA and improving the storage throughput....By avoiding saving updated baseline bulks to the non-volatile memory devices, the WA effect in the non-volatile memory devices improves significantly..., as recited in Paley.


As per Claim 2, Zbikowski teaches: (Currently Amended) The method of claim 1, 
wherein for a given modification to the baseline allocation, ... applied to the baseline allocation, generates an allocation instance that incorporates the baseline allocation and the given modification.  (in at least [col5 ln50-65] the supply of week 4 and week 5 are supplied as the method described above, which are shown in FIGS. 2I and 2J respectively. FIG. 2K shows that the available 30 units for the week 6 are supplied to the highest priority number for Customer Part Number 2, week 5. FIG. 2L shows the final commit of the supply)


Although implied, Zbikowski does not expressly disclose the following limitations, which however, are taught by Paley,
wherein for a given modification to the baseline allocation, generating the delta comprises generating a record of the incremental change that, when applied to the baseline allocation, generates an allocation instance that incorporates the baseline allocation and the given modification (in at least [0010]  A baseline version of the translation table is backed-up to the non-volatile memory in one or more bulks. One or more incremental updates, which specify changes relative to the baseline version of the translation table caused by subsequent storage operations, additionally backed-up to the non-volatile memory. A maximal number of the incremental updates is determined so that when recovered together with the baseline version from the non-volatile memory and replayed in the memory controller, meets a target recovery time of the translation table.[0048] In FIG. 2, a backup cycle of the translation table comprises storing a baseline version of the table and possibly related incremental updates that together with the baseline version can be used for recovering the translation table. The baseline version is stored in multiple bulks denoted Bi. Between successive bulks, the controller possibly applies user storage operations and maintenance operations, and saves incremental updates caused to the translation table by these operations. As described above, given a baseline version, the rate in which the baseline bulks are saved determines the number of incremental updates required for recovery [0068] the controller may decide to re-use a recent baseline version of the translation table and to save during normal operation only incremental updates. In an example embodiment, if during a recent boot operation the replay time of the incremental updates was shorter than a predefined time limit, e.g., 100 milliseconds, the controller maintains the baseline version, does not save any baseline bulks, and only saves incremental updates in the non-volatile memory. By avoiding saving updated baseline bulks to the non-volatile memory devices, the WA effect in the non-volatile memory devices improves significantly.) 

The reason and rationale to combine Zbikowski, Paley is the same as recited above.



As per Claim 5, Zbikowski teaches: (Original) The method of claim 4, 
wherein determining to apply the first ... prior to applying the second ... comprises determining to apply a first projection prior to applying a first budget or a first reforecast, or determining to apply a second budget prior to applying a second reforecast.  (in at least [col4 ln55-65] FIG. 2C shows that the system 200 inherits and reschedules priorities from the original commit to the first forecasts 216A-C. As shown in the column 218, week 2 of the Table 201 shows that the new forecast 216A is 80 units, so that the system 200 assigns priority P=10 to the 80 units to be supplied at week 2, and assigns the 20 remaining priority P=10 in week 3 (224). Similar methods can be applied in the column 220. The previous commit for week 2 is 120 units. Since the new forecast is 150, the new priority would have 120 units from the priority P=10 and borrow 30 units from the priority P=20 from the week 3. In the column 222, the previous commit is 50 units. Since the new forecast shows that 60 units are needed, 50 units from the priority P=10 are taken and the shortage of 10 units are taken from the priority P=20. As shown in FIG. 2C, at this stage, advantageously the 20 unit demand for CPN1 (Customer 1) in week 3 is secured at P=10, the highest priority at that week. [col5 ln5-15] FIG. 2D shows that the system 200 assigns the priorities for a second new demand schedule in week 3. As shown in a data area 225, the new forecast needs 100 units, while the previous commit is only 80 units. ) 

Although implied, Zbikowski does not expressly disclose the following limitations, which however, are taught by Paley,
...delta... (in at least [0010]  A baseline version of the translation table is backed-up to the non-volatile memory in one or more bulks. One or more incremental updates, which specify changes relative to the baseline version of the translation table caused by subsequent storage operations, additionally backed-up to the non-volatile memory. A maximal number of the incremental updates is determined so that when recovered together with the baseline version from the non-volatile memory and replayed in the memory controller, meets a target recovery time of the translation table.[0048] In FIG. 2, a backup cycle of the translation table comprises storing a baseline version of the table and possibly related incremental updates that together with the baseline version can be used for recovering the translation table. The baseline version is stored in multiple bulks denoted Bi. Between successive bulks, the controller possibly applies user storage operations and maintenance operations, and saves incremental updates caused to the translation table by these operations. As described above, given a baseline version, the rate in which the baseline bulks are saved determines the number of incremental updates required for recovery [0068] the controller may decide to re-use a recent baseline version of the translation table and to save during normal operation only incremental updates. In an example embodiment, if during a recent boot operation the replay time of the incremental updates was shorter than a predefined time limit, e.g., 100 milliseconds, the controller maintains the baseline version, does not save any baseline bulks, and only saves incremental updates in the non-volatile memory. By avoiding saving updated baseline bulks to the non-volatile memory devices, the WA effect in the non-volatile memory devices improves significantly.) 

The reason and rationale to combine Zbikowski, Paley is the same as recited above.



As per Claim 6, Zbikowski teaches: (Original) The method of claim 3, 
wherein determining the precedence comprises determining a chronological order associated with the plurality of ....  (in at least [col4 ln55-65] FIG. 2C shows that the system 200 inherits and reschedules priorities from the original commit to the first forecasts 216A-C. As shown in the column 218, week 2 of the Table 201 shows that the new forecast 216A is 80 units, so that the system 200 assigns priority P=10 to the 80 units to be supplied at week 2, and assigns the 20 remaining priority P=10 in week 3 (224). Similar methods can be applied in the column 220. The previous commit for week 2 is 120 units. Since the new forecast is 150, the new priority would have 120 units from the priority P=10 and borrow 30 units from the priority P=20 from the week 3. In the column 222, the previous commit is 50 units. Since the new forecast shows that 60 units are needed, 50 units from the priority P=10 are taken and the shortage of 10 units are taken from the priority P=20. As shown in FIG. 2C, at this stage, advantageously the 20 unit demand for CPN1 (Customer 1) in week 3 is secured at P=10, the highest priority at that week)


Although implied, Zbikowski does not expressly disclose the following limitations, which however, are taught by Paley,
...delta...(in at least [0010]  A baseline version of the translation table is backed-up to the non-volatile memory in one or more bulks. One or more incremental updates, which specify changes relative to the baseline version of the translation table caused by subsequent storage operations, additionally backed-up to the non-volatile memory. A maximal number of the incremental updates is determined so that when recovered together with the baseline version from the non-volatile memory and replayed in the memory controller, meets a target recovery time of the translation table.[0048] In FIG. 2, a backup cycle of the translation table comprises storing a baseline version of the table and possibly related incremental updates that together with the baseline version can be used for recovering the translation table. The baseline version is stored in multiple bulks denoted Bi. Between successive bulks, the controller possibly applies user storage operations and maintenance operations, and saves incremental updates caused to the translation table by these operations. As described above, given a baseline version, the rate in which the baseline bulks are saved determines the number of incremental updates required for recovery [0068] the controller may decide to re-use a recent baseline version of the translation table and to save during normal operation only incremental updates. In an example embodiment, if during a recent boot operation the replay time of the incremental updates was shorter than a predefined time limit, e.g., 100 milliseconds, the controller maintains the baseline version, does not save any baseline bulks, and only saves incremental updates in the non-volatile memory. By avoiding saving updated baseline bulks to the non-volatile memory devices, the WA effect in the non-volatile memory devices improves significantly.) 

The reason and rationale to combine Zbikowski, Paley is the same as recited above.


As per Claim 15-16 for a system (see at least Zbikowski [col7]), respectively, substantially recite the subject matter of Claim 1-2 and are rejected based on the same reasoning and rationale.


 
Claims 3, 4, 17, 18, is/are rejected under 35 U.S.C. 103 as being unpatentable by US Patent to US10878354B1 to Zbikowski et al., (hereinafter referred to as “Zbikowski”) in view of US Patent Publication to US20170269844A1 to Paley et al. (hereinafter referred to as “Paley”) in view of US Patent Publication to US20160171089A1 to Richard et al., (hereinafter referred to as “Richard”).


As per Claim 3, Zbikowski teaches: (Original) The method of claim 1, wherein determining the precedence comprises: 
determining to apply a first ... prior to applying a second ..., based on a comparison of ... a type of revision data associated with the first delta, and .... a type of revision data associated with the second ....  (in at least [col3 ln55-65] At Step 104, reference is made to previous committed quantities, which are used as a baseline for a second forecast (new demand forecast) comparison. At Step 106, the new forecast is loaded into a system's (e.g., the “supply node's”) customer/internal unit  [col4 ln55-65] FIG. 2C shows that the system 200 inherits and reschedules priorities from the original commit to the first forecasts 216A-C. As shown in the column 218, week 2 of the Table 201 shows that the new forecast 216A is 80 units, so that the system 200 assigns priority P=10 to the 80 units to be supplied at week 2, and assigns the 20 remaining priority P=10 in week 3 (224). Similar methods can be applied in the column 220. The previous commit for week 2 is 120 units. Since the new forecast is 150, the new priority would have 120 units from the priority P=10 and borrow 30 units from the priority P=20 from the week 3.)


Although implied, Zbikowski does not expressly disclose the following limitations, which however, are taught by Paley,
...delta...(in at least [0010]  A baseline version of the translation table is backed-up to the non-volatile memory in one or more bulks. One or more incremental updates, which specify changes relative to the baseline version of the translation table caused by subsequent storage operations, additionally backed-up to the non-volatile memory. A maximal number of the incremental updates is determined so that when recovered together with the baseline version from the non-volatile memory and replayed in the memory controller, meets a target recovery time of the translation table.[0048] In FIG. 2, a backup cycle of the translation table comprises storing a baseline version of the table and possibly related incremental updates that together with the baseline version can be used for recovering the translation table. The baseline version is stored in multiple bulks denoted Bi. Between successive bulks, the controller possibly applies user storage operations and maintenance operations, and saves incremental updates caused to the translation table by these operations. As described above, given a baseline version, the rate in which the baseline bulks are saved determines the number of incremental updates required for recovery [0068] the controller may decide to re-use a recent baseline version of the translation table and to save during normal operation only incremental updates. In an example embodiment, if during a recent boot operation the replay time of the incremental updates was shorter than a predefined time limit, e.g., 100 milliseconds, the controller maintains the baseline version, does not save any baseline bulks, and only saves incremental updates in the non-volatile memory. By avoiding saving updated baseline bulks to the non-volatile memory devices, the WA effect in the non-volatile memory devices improves significantly.) 


While implied, Zbikowski in view of Paley do not expressly disclose the following feature, which however are taught by Richard,
determining to apply a first ... prior to applying a second ..., based on a comparison of a first level of accuracy associated with a type of revision data associated with the first ..., and a second level of accuracy associated with a type of revision data associated with the second ... (in at least [0007]  includes a rule to adjust a node from a hierarchy to make it consistent with a node from another hierarchy, applying the linking constraint to the common level node of each of the hierarchies, wherein applying the linking constraint includes generating updated common node values associated with the common level nodes, and wherein updated common node values are the same node values, applying the updated common node values to the target level node of each of the hierarchies, wherein applying the updated common node values includes generating updated target node values, and generating a resolved hierarchy using the updated target node values. [0008] the updated common node values have the same value as a value of one of the common level nodes before the linking constraint is applied to the common level node of each of the hierarchies. In another aspect, the method may further comprise computing a change in target node value associated with each of the two or more hierarchies, determine that the change in target node value associated with one or more of the hierarchies are above a predetermined threshold, and re-apply the linking constraint to the common level node of each of the hierarchies, wherein applying the linking constraint includes generating alternative common node values associated with the common level nodes, wherein the alternative common node values are the same node values, and wherein the alternative common node values are different than the updated target node values. In another aspect, a target level node of a hierarchy includes a most accurate data of all nodes within the hierarchy. In another aspect, applying a linking constraint to common level nodes forces common level node values associated with the common level nodes to be the same value. In another aspect, the method may further comprise computing disaggregation factors for each of the nodes of two or more hierarchies, and determine, using the disaggregation factors for a parent node in a hierarchy, whether a set of child nodes of the parent node comply with flow conservation properties, wherein determining whether a set of child nodes of the parent node comply with flow conservation properties includes determining if a sum of the node values of the child nodes equals the node value of the parent node. In another aspect, determining that the sum of the node values of the child nodes does not equal the node value of the parent node includes comparing the difference between the sum of the node values of the child nodes and the node value of the parent node to a predetermined threshold. In another aspect, the method may further comprise determining that the set of child nodes of the parent node comply with flow conservation properties if the difference between the sum of the node values of the child nodes and the node value of the parent node are less than the predetermined threshold..  [0032] The hierarchies may converge or overlap at a common or a common level (e.g. SKU-store level), or “leaf” level. Embodiments of the present technology may adjust the respective common levels of the multiple hierarchies to make them consistent or equal, which may affect the other levels of the hierarchies (e.g. a target level). The hierarchies may be adjusted or resolved so as to minimize the impact of the reconciliation on certain levels of the hierarchies, which may already be, for example, important, accurate, or effective. [0041]  A linking constraint is a rule that limits how node values within the hierarchies may be changed. As shown in FIG. 3, to resolve hierarchies A and B with each other to yield a set of consistent, similar or matching hierarchies, the common level 309 operates as the linking level. As used herein (both with respect to FIGS. 2 and 3 and later figures), the terms/phrases resolving or making consistent may describe merging, reconciling, making match within a threshold degree of similarity [0049] levels of the hierarchies (including a target level) may also be impacted. When a target level is identified, and the common level is adjusted for consistency, the aligned node values for the common level may be chosen so that impact on the target level node values is minimized. In other words, the node values that the common level of hierarchies A and B may be changed to be a set of values that, when compared to any other set of numbers, minimizes the amount that the target level node values are changed.)

At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Zbikowski in view of Paley by, ... provided for adjusting multiple hierarchies for consistency within levels of the hierarchies, using an optimization-based approach that results in an accurate projection across dimensions and levels in hierarchies. The systems and methods may include receiving data associated with nodes of two or more hierarchies, wherein nodes are associated with original node values, identifying a common level node and a target level node for each of the hierarchies, identifying a linking constraint, wherein the linking constraint includes a rule to a node from a hierarchy to make it consistent with a node from another hierarchy, applying the linking constraint to the common level node of each of the hierarchies, wherein applying the linking constraint includes generating updated common node values associated with the common level nodes, and wherein updated common node values are the same node values, applying the updated common node values to the target level node of each of the hierarchies, wherein applying the updated common node values includes generating updated target node values, and generating a resolved hierarchy using the updated target node values...includes a rule to adjust a node from a hierarchy to make it consistent with a node from another hierarchy, applying the linking constraint to the common level node of each of the hierarchies, wherein applying the linking constraint includes generating updated common node values associated with the common level nodes, and wherein updated common node values are the same node values, applying the updated common node values to the target level node of each of the hierarchies, wherein applying the updated common node values includes generating updated target node values, and generating a resolved hierarchy using the updated target node values....the updated common node values have the same value as a value of one of the common level nodes before the linking constraint is applied to the common level node of each of the hierarchies. In another aspect, the method may further comprise computing a change in target node value associated with each of the two or more hierarchies, determine that the change in target node value associated with one or more of the hierarchies are above a predetermined threshold, and re-apply the linking constraint to the common level node of each of the hierarchies, wherein applying the linking constraint includes generating alternative common node values associated with the common level nodes, wherein the alternative common node values are the same node values, and wherein the alternative common node values are different than the updated target node values. In another aspect, a target level node of a hierarchy includes a most accurate data of all nodes within the hierarchy. In another aspect, applying a linking constraint to common level nodes forces common level node values associated with the common level nodes to be the same value. In another aspect, the method may further comprise computing disaggregation factors for each of the nodes of two or more hierarchies, and determine, using the disaggregation factors for a parent node in a hierarchy, whether a set of child nodes of the parent node comply with flow conservation properties, wherein determining whether a set of child nodes of the parent node comply with flow conservation properties includes determining if a sum of the node values of the child nodes equals the node value of the parent node. In another aspect, determining that the sum of the node values of the child nodes does not equal the node value of the parent node includes comparing the difference between the sum of the node values of the child nodes and the node value of the parent node to a predetermined threshold. In another aspect, the method may further comprise determining that the set of child nodes of the parent node comply with flow conservation properties if the difference between the sum of the node values of the child nodes and the node value of the parent node are less than the predetermined threshold...The hierarchies may converge or overlap at a common or a common level (e.g. SKU-store level), or “leaf” level. Embodiments of the present technology may adjust the respective common levels of the multiple hierarchies to make them consistent or equal, which may affect the other levels of the hierarchies (e.g. a target level). The hierarchies may be adjusted or resolved so as to minimize the impact of the reconciliation on certain levels of the hierarchies, which may already be, for example, important, accurate, or effective...A linking constraint is a rule that limits how node values within the hierarchies may be changed. As shown in FIG. 3, to resolve hierarchies A and B with each other to yield a set of consistent, similar or matching hierarchies, the common level 309 operates as the linking level. As used herein (both with respect to FIGS. 2 and 3 and later figures), the terms/phrases resolving or making consistent may describe merging, reconciling, making match within a threshold degree of similarity...levels of the hierarchies (including a target level) may also be impacted. When a target level is identified, and the common level is adjusted for consistency, the aligned node values for the common level may be chosen so that impact on the target level node values is minimized. In other words, the node values that the common level of hierarchies A and B may be changed to be a set of values that, when compared to any other set of numbers, minimizes the amount that the target level node values are changed...., as taught by Richard, with a reasonable expectation of success if arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make this modification to the teachings of Zbikowski in view of Paley with the motivation of, ...adjusting multiple hierarchies for consistency within levels of the hierarchies, using an optimization-based approach that results in an accurate projection across dimensions and levels in hierarchies...adjusted or resolved so as to minimize the impact of the reconciliation on certain levels of the hierarchies, which may already be, for example, important, accurate, or effective..., as recited in Richard.


As per Claim 4, Zbikowski teaches: (Original) The method of claim 3, 
wherein applying the first ... prior to applying the second ... .  (in at least [col3 ln55-65] At Step 104, reference is made to previous committed quantities, which are used as a baseline for a second forecast (new demand forecast) comparison. At Step 106, the new forecast is loaded into a system's (e.g., the “supply node's”) customer/internal unit. )

Although implied, Zbikowski does not expressly disclose the following limitations, which however, are taught by Paley,
...delta... (in at least [0010]  A baseline version of the translation table is backed-up to the non-volatile memory in one or more bulks. One or more incremental updates, which specify changes relative to the baseline version of the translation table caused by subsequent storage operations, additionally backed-up to the non-volatile memory. A maximal number of the incremental updates is determined so that when recovered together with the baseline version from the non-volatile memory and replayed in the memory controller, meets a target recovery time of the translation table.[0048] In FIG. 2, a backup cycle of the translation table comprises storing a baseline version of the table and possibly related incremental updates that together with the baseline version can be used for recovering the translation table. The baseline version is stored in multiple bulks denoted Bi. Between successive bulks, the controller possibly applies user storage operations and maintenance operations, and saves incremental updates caused to the translation table by these operations. As described above, given a baseline version, the rate in which the baseline bulks are saved determines the number of incremental updates required for recovery [0068] the controller may decide to re-use a recent baseline version of the translation table and to save during normal operation only incremental updates. In an example embodiment, if during a recent boot operation the replay time of the incremental updates was shorter than a predefined time limit, e.g., 100 milliseconds, the controller maintains the baseline version, does not save any baseline bulks, and only saves incremental updates in the non-volatile memory. By avoiding saving updated baseline bulks to the non-volatile memory devices, the WA effect in the non-volatile memory devices improves significantly.) 

While implied, Zbikowski in view of Paley do not expressly disclose the following feature, which however are taught by Richard,
wherein applying the first ... prior to applying the second ... is determined when the first level of accuracy is less than the second level of accuracy.  (in at least [0007]  includes a rule to adjust a node from a hierarchy to make it consistent with a node from another hierarchy, applying the linking constraint to the common level node of each of the hierarchies, wherein applying the linking constraint includes generating updated common node values associated with the common level nodes, and wherein updated common node values are the same node values, applying the updated common node values to the target level node of each of the hierarchies, wherein applying the updated common node values includes generating updated target node values, and generating a resolved hierarchy using the updated target node values. [0008] the updated common node values have the same value as a value of one of the common level nodes before the linking constraint is applied to the common level node of each of the hierarchies. In another aspect, the method may further comprise computing a change in target node value associated with each of the two or more hierarchies, determine that the change in target node value associated with one or more of the hierarchies are above a predetermined threshold, and re-apply the linking constraint to the common level node of each of the hierarchies, wherein applying the linking constraint includes generating alternative common node values associated with the common level nodes, wherein the alternative common node values are the same node values, and wherein the alternative common node values are different than the updated target node values. In another aspect, a target level node of a hierarchy includes a most accurate data of all nodes within the hierarchy. In another aspect, applying a linking constraint to common level nodes forces common level node values associated with the common level nodes to be the same value. In another aspect, the method may further comprise computing disaggregation factors for each of the nodes of two or more hierarchies, and determine, using the disaggregation factors for a parent node in a hierarchy, whether a set of child nodes of the parent node comply with flow conservation properties, wherein determining whether a set of child nodes of the parent node comply with flow conservation properties includes determining if a sum of the node values of the child nodes equals the node value of the parent node. In another aspect, determining that the sum of the node values of the child nodes does not equal the node value of the parent node includes comparing the difference between the sum of the node values of the child nodes and the node value of the parent node to a predetermined threshold. In another aspect, the method may further comprise determining that the set of child nodes of the parent node comply with flow conservation properties if the difference between the sum of the node values of the child nodes and the node value of the parent node are less than the predetermined threshold..  [0032] The hierarchies may converge or overlap at a common or a common level (e.g. SKU-store level), or “leaf” level. Embodiments of the present technology may adjust the respective common levels of the multiple hierarchies to make them consistent or equal, which may affect the other levels of the hierarchies (e.g. a target level). The hierarchies may be adjusted or resolved so as to minimize the impact of the reconciliation on certain levels of the hierarchies, which may already be, for example, important, accurate, or effective. [0041]  A linking constraint is a rule that limits how node values within the hierarchies may be changed. As shown in FIG. 3, to resolve hierarchies A and B with each other to yield a set of consistent, similar or matching hierarchies, the common level 309 operates as the linking level. As used herein (both with respect to FIGS. 2 and 3 and later figures), the terms/phrases resolving or making consistent may describe merging, reconciling, making match within a threshold degree of similarity [0049] levels of the hierarchies (including a target level) may also be impacted. When a target level is identified, and the common level is adjusted for consistency, the aligned node values for the common level may be chosen so that impact on the target level node values is minimized. In other words, the node values that the common level of hierarchies A and B may be changed to be a set of values that, when compared to any other set of numbers, minimizes the amount that the target level node values are changed.)

The reason and rationale to combine Zbikowski, Paley, Richard is the same as recited above.






As per Claim 17, 18 for a system (see at least Zbikowski [col4 ln10-25]), respectively, substantially recite the subject matter of Claim 3-4 and are rejected based on the same reasoning and rationale.



Claims 7, 8, 9, 19, 20, is/are rejected under 35 U.S.C. 103 as being unpatentable by US Patent to US10878354B1 to Zbikowski et al., (hereinafter referred to as “Zbikowski”)  in view of US Patent Publication to US20170269844A1 to Paley et al. (hereinafter referred to as “Paley”) in view of US Patent Publication to US20090138307A1 to Belcsak et al. (hereinafter referred to as “Belcsak”).

As per Claim 7, (Previously Presented)  Although implied, Zbikowski does not expressly disclose the following limitations, which however, are taught by Paley,
...delta... (in at least [0010]  A baseline version of the translation table is backed-up to the non-volatile memory in one or more bulks. One or more incremental updates, which specify changes relative to the baseline version of the translation table caused by subsequent storage operations, additionally backed-up to the non-volatile memory. A maximal number of the incremental updates is determined so that when recovered together with the baseline version from the non-volatile memory and replayed in the memory controller, meets a target recovery time of the translation table.[0048] In FIG. 2, a backup cycle of the translation table comprises storing a baseline version of the table and possibly related incremental updates that together with the baseline version can be used for recovering the translation table. The baseline version is stored in multiple bulks denoted Bi. Between successive bulks, the controller possibly applies user storage operations and maintenance operations, and saves incremental updates caused to the translation table by these operations. As described above, given a baseline version, the rate in which the baseline bulks are saved determines the number of incremental updates required for recovery [0068] the controller may decide to re-use a recent baseline version of the translation table and to save during normal operation only incremental updates. In an example embodiment, if during a recent boot operation the replay time of the incremental updates was shorter than a predefined time limit, e.g., 100 milliseconds, the controller maintains the baseline version, does not save any baseline bulks, and only saves incremental updates in the non-volatile memory. By avoiding saving updated baseline bulks to the non-volatile memory devices, the WA effect in the non-volatile memory devices improves significantly.) 

While implied, Zbikowski in view of Paley do not expressly disclose the following feature, which however are taught by Belcsak: The method of claim 1, wherein determining the precedence comprises 
determining to exclude one or more of the plurality of ... from being applied to the baseline allocation.  (in at least [0233] the following changes are defined in the Time Organizer: Closing: Dec. 30, 1998—the date the deal closes and all the transactions begin (every deal has a closing date) EBO: Jan. 2, 2011—the date the lessee can option to purchase the assets back (EBO stands for early buy out) Residual: Dec. 30, 2014—the date the lease ends EventDates: from the Closing to the Residual—the main deal time line starts at the closing and continues annually until the residual date [0234] Once the EBO date is defined, it is turned into a “decision” by the engine, which means the deal splits in to two possible courses or “outcomes”. The normal case, or BaseOutcome, means the deal comes to term and the assets are just sold to the market place. The EBO outcome occurs when the lessee purchases the assets prior to the end of the deal.  [0236] FIG. 17 graphically shows the decisions and outcomes which result from the early buy-out (EBO) option [0351] Accumulates values from an indexed array into the overlapping periods under a different index... the constraint is inactive and gets ignored during optimization. [0639] An interval is the length of a date index period calculated as a portion of a year. For example, the first interval on a StartDates index is 0.5 if the index is semiannual, 0.25 if the index is quarterly, and so on. [0742] The value can precede the keyword or follow the date.If the given date does not a match a date in the index, the value is ignored.)


At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Zbikowski in view of Paley by, ....A financial scenario modeling and analysis tool, including a graphical user interface which enables a user of the tool to create a graphical model of a financial scenario, generally including at least one financial transaction, on a display screen, and an engine operable, in response to creation of the graphical model, to automatically generate information, such as financial or mathematical information, which at least partially models at least a part of the financial scenario using information collected by the engine during creation of the graphical model. The graphical user interface enables the user to create party graphics respectively representing parties to the financial deal, and to generate financial instrument graphics representing financial instruments, wherein each financial instrument graphic connects two of the party graphics. The engine generates, in response to the creation of a graphical model, an instrument information, such as an object or template, for each of the instruments in the graphical model. The tool includes a natural date language and a formula language for use in modeling a scenario.…automatically obtain and generate information relating to a particular financial transaction or scenario in response to inputs from the user. The software engine and the CAD-like graphical user interface have been designed to work cooperatively together in order to create a graphical representation of the particular transaction or scenario on the screen of the analyst's computer...drawing a scenario, such as a proposed financial deal, using the interface, the interface enables the user to enter data and formulas, edit the information automatically generated by the engine...to further define the scenario in a manner which enables the engine to fully model and analyze the scenario....Once the deal is optimized, the results can be viewed by the user using the interface. The scenario can also be modified by the user and new results based on the modification can be viewed. When the visual representation of the scenario is modified, the engine automatically modifies the information previously generated in a manner which corresponds to the modification to the visual representation...The graphical user interface also enables the user to enter and define date information relating to the financial transaction for use by the engine. The graphical user interface may be operable to display the date information in graphical form on the display screen. The tool may enable the date information to be entered using a natural date language, wherein the engine is operable to process the date information from the natural date language...graphical user interface enables the user to modify the graphical model of the financial scenario, and the engine is operable, in response to the modification of the graphical model, to modify the information previously generated in accordance with the modification of the graphical model...the following changes are defined in the Time Organizer: Closing: Dec. 30, 1998—the date the deal closes and all the transactions begin (every deal has a closing date) EBO: Jan. 2, 2011—the date the lessee can option to purchase the assets back (EBO stands for early buy out) Residual: Dec. 30, 2014—the date the lease ends EventDates: from the Closing to the Residual—the main deal time line starts at the closing and continues annually until the residual date , as taught by Belcsak, with a reasonable expectation of success if arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make this modification to the teachings of Zbikowski in view of Paley with the motivation of, ...The tool enables optimization of optimizable parameters defined in the scenario, and includes a user-friendly, book-like and CAD-like user interface... allow the analyst to cause this graphical representation to be manipulated, modified or revised so that information useful to many different aspects of the transaction or scenario can be quickly and easily obtained. The end result is a system that is easy to use, extremely flexible, and far more efficient than prior financial analysis tools...enable the analyst to easily change variables or to easily view the resulting change in the transaction... enable a user to model the financial deal visually and mathematically and in a manner which enables interfunctionality and dependency between the visual model and the mathematical model...to deal with higher levels of complexity and the ever expanding universe of evolving financial products in use today, and which will be used in the future...to be able to discern the exact relationships and variables of a model that another analyst may have been manipulating when the model was being built and later modified...provide a much more user friendly, flexible tool incorporating easy to understand graphics and interfaces to enable more efficient and practical application of the tool...facilitates, among other things: the ability to see partial results while building a model; a short learning curve; the ability to make changes when the user views the results of the analysis; flexible “point and click” interfacing; easy handling of indexed data; integrated and automatic handling of certain variables, e.g., taxes and accrual; menu of building blocks, e.g., loans, rents, fees, purchases, etc.; menu of built in reports; and an interactive and intelligent graphical representation of the model...gives the user the ability to instruct the engine to attempt to optimize the scenario, either directly or by creating formulations to be optimized and passing the formulations to a separate optimizing program..., as recited in Belcsak.


As per Claim 8, (Original), Although implied, Zbikowski does not expressly disclose the following limitations, which however, are taught by Paley,
...delta... (in at least [0010]  A baseline version of the translation table is backed-up to the non-volatile memory in one or more bulks. One or more incremental updates, which specify changes relative to the baseline version of the translation table caused by subsequent storage operations, additionally backed-up to the non-volatile memory. A maximal number of the incremental updates is determined so that when recovered together with the baseline version from the non-volatile memory and replayed in the memory controller, meets a target recovery time of the translation table.[0048] In FIG. 2, a backup cycle of the translation table comprises storing a baseline version of the table and possibly related incremental updates that together with the baseline version can be used for recovering the translation table. The baseline version is stored in multiple bulks denoted Bi. Between successive bulks, the controller possibly applies user storage operations and maintenance operations, and saves incremental updates caused to the translation table by these operations. As described above, given a baseline version, the rate in which the baseline bulks are saved determines the number of incremental updates required for recovery [0068] the controller may decide to re-use a recent baseline version of the translation table and to save during normal operation only incremental updates. In an example embodiment, if during a recent boot operation the replay time of the incremental updates was shorter than a predefined time limit, e.g., 100 milliseconds, the controller maintains the baseline version, does not save any baseline bulks, and only saves incremental updates in the non-volatile memory. By avoiding saving updated baseline bulks to the non-volatile memory devices, the WA effect in the non-volatile memory devices improves significantly.) 

 While implied, Zbikowski in view of Paley do not expressly disclose the following feature, which however are taught by Belcsak: The method of claim 7, wherein determining to exclude one or more of the plurality of deltas comprises:
for deltas of a given type, determining to exclude a first ... when a starting period of the first ... overlaps with a starting period of a second ..., and the starting period of the second ... is shorter than the starting period of the first ....  (in at least [0233] the following changes are defined in the Time Organizer: Closing: Dec. 30, 1998—the date the deal closes and all the transactions begin (every deal has a closing date) EBO: Jan. 2, 2011—the date the lessee can option to purchase the assets back (EBO stands for early buy out) Residual: Dec. 30, 2014—the date the lease ends EventDates: from the Closing to the Residual—the main deal time line starts at the closing and continues annually until the residual date [0234] Once the EBO date is defined, it is turned into a “decision” by the engine, which means the deal splits in to two possible courses or “outcomes”. The normal case, or BaseOutcome, means the deal comes to term and the assets are just sold to the market place. The EBO outcome occurs when the lessee purchases the assets prior to the end of the deal.  [0236] FIG. 17 graphically shows the decisions and outcomes which result from the early buy-out (EBO) option [0351] Accumulates values from an indexed array into the overlapping periods under a different index... the constraint is inactive and gets ignored during optimization. [0639] An interval is the length of a date index period calculated as a portion of a year. For example, the first interval on a StartDates index is 0.5 if the index is semiannual, 0.25 if the index is quarterly, and so on. [0742] The value can precede the keyword or follow the date.If the given date does not a match a date in the index, the value is ignored.)

The reason and rationale to combine Zbikowski, Paley, Belcsak is the same as recited above.



As per Claim 9, (Original), Although implied, Zbikowski does not expressly disclose the following limitations, which however, are taught by Paley,
...delta... (in at least [0010]  A baseline version of the translation table is backed-up to the non-volatile memory in one or more bulks. One or more incremental updates, which specify changes relative to the baseline version of the translation table caused by subsequent storage operations, additionally backed-up to the non-volatile memory. A maximal number of the incremental updates is determined so that when recovered together with the baseline version from the non-volatile memory and replayed in the memory controller, meets a target recovery time of the translation table.[0048] In FIG. 2, a backup cycle of the translation table comprises storing a baseline version of the table and possibly related incremental updates that together with the baseline version can be used for recovering the translation table. The baseline version is stored in multiple bulks denoted Bi. Between successive bulks, the controller possibly applies user storage operations and maintenance operations, and saves incremental updates caused to the translation table by these operations. As described above, given a baseline version, the rate in which the baseline bulks are saved determines the number of incremental updates required for recovery [0068] the controller may decide to re-use a recent baseline version of the translation table and to save during normal operation only incremental updates. In an example embodiment, if during a recent boot operation the replay time of the incremental updates was shorter than a predefined time limit, e.g., 100 milliseconds, the controller maintains the baseline version, does not save any baseline bulks, and only saves incremental updates in the non-volatile memory. By avoiding saving updated baseline bulks to the non-volatile memory devices, the WA effect in the non-volatile memory devices improves significantly.) 

While implied, Zbikowski in view of Paley do not expressly disclose the following feature, which however are taught by Belcsak: The method of claim 8, wherein determining to exclude the first ... when the starting period of the first ... overlaps with the starting period of the second ..., and the starting period of the second ... is shorter than the starting period of the first ..., comprises 
determining to apply a third ... with a starting period of a month instead of a fourth ... with a starting period of a quarter year or a half year, or determining to apply a fifth ... with a starting period of a quarter year instead of a sixth ... with a starting period of a half year.  (in at least [0346] The engine 110 may use an internal objective function that weights these factors to choose the length of the training windows (e.g., the optimal length). [0349]  In the case of time series data, each fraction may end on the last observation in the training window, the initial fraction may start such that its fractional training window is a logical multiple of the validation window, and bigger fractions may use bigger multiples. For example, validation windows measured in weeks may use a first fraction starting 4 weeks before the end of the training window, a second fraction starting 8 weeks before, the third 12 weeks, etc. Validation windows measured in months may use a first fraction starting 3 months before the end of the training window, a second fraction starting 6 months before, the third 9 months, the fourth 12 months, etc. Validation windows measured in years may use a first fraction starting 4 years before the end of the training window, a second fraction starting 8 years before, the third 12 years; alternatively, the fractional periods may be 5, 10, and 15 years before the end of the training window. Fractions may increase linearly (e.g., 3, 6, 9, 12 periods or 4, 8, 12, 16 periods) or geometrically (e.g., 3, 6, 12, 24 periods or 4, 8, 16, 32 periods). Exponential increases in fractions are also possible (e.g., 3, 6, 24, 192 periods or 4, 8, 32, 256 periods), as are idiosyncratic schedules based on the problem domain and/or analysis of the data.)

The reason and rationale to combine Zbikowski, Paley, Belcsak is the same as recited above.


As per Claim 19 and 20, for a system (see at least Zbikowski [col4 ln10-25]), respectively, substantially recite the subject matter of Claim 7-8 and are rejected based on the same reasoning and rationale.



Claims 10-14 is/are rejected under 35 U.S.C. 103 as being unpatentable by US Patent to US10878354B1 to Zbikowski et al., (hereinafter referred to as “Zbikowski”) in view of US Patent Publication to US20170269844A1 to Paley et al. (hereinafter referred to as “Paley”) in view of US Patent Publication to US20160171089A1 to Richard et al., (hereinafter referred to as “Richard”) in view of US Patent Publication to US20090138307A1 to Belcsak et al. (hereinafter referred to as “Belcsak”).


As per Claim 10, Zbikowski teaches: (Currently Amended) One or more computer-storage media having embodied thereon computer-usable instructions which, when executed by one or more processors, implement a method of providing reduced computer memory requirements for storing and maintaining dynamic reallocations to a baseline allocation of enterprise resources, comprising: 
receiving input indicating modifications to the baseline allocation, the baseline allocation stored in an allocation table within at least one computer memory that is computer accessible, wherein the allocation table is arranged into records storing individual baseline allocations; (in at least [col4 ln45-55] In FIG. 2B, the system 200 receives the data for the new forecast 216, which are associated with the new forecast 216A for the customer part number 1 (CPN1) 206A, the new forecast 216B for the customer part number 2 (CPN2) 206B, and the new forecast 216C for the customer part number 3 (CPN3) 206C. The new forecast 216 shows the customer's forecast of future needs of a particular part or a product.)
generating ... a change to be applied to the baseline allocation; (in at least [col4 ln55-65] FIG. 2C shows that the system 200 inherits and reschedules priorities from the original commit to the first forecasts 216A-C. As shown in the column 218, week 2 of the Table 201 shows that the new forecast 216A is 80 units, so that the system 200 assigns priority P=10 to the 80 units to be supplied at week 2, and assigns the 20 remaining priority P=10 in week 3 (224). Similar methods can be applied in the column 220. The previous commit for week 2 is 120 units. Since the new forecast is 150, the new priority would have 120 units from the priority P=10 and borrow 30 units from the priority P=20 from the week 3. In the column 222, the previous commit is 50 units. Since the new forecast shows that 60 units are needed, 50 units from the priority P=10 are taken and the shortage of 10 units are taken from the priority P=20.)
accessing the at least one computer memory that further includes a plurality of detail tables that are computer accessible, wherein each detail table is associated with a respective baseline allocation in the allocation table, wherein each detail table maintains ... the respective baseline allocation, and wherein ...; (in at least (in at least [col4 ln25-35]  FIG. 2A, the system 200 includes a table 201 at an initial processing stage. The table 201 includes a supplier's part reference number 202, such as hard drive part number PN1, a customer number 204 associated with different customers or groups, a customer's part number 206, which can be different from the supplier's part number 202, and thus used for cross-referencing, a data area 203 having time progress 208 (such as weeks), an original customer commit number 212, original priority 214, a first forecast 216 (e.g., new forecast), and a first priority 218 (e.g., new priority). ) [col4 ln45-55] In FIG. 2B, the system 200 receives the data for the new forecast 216, which are associated with the new forecast 216A for the customer part number 1 (CPN1) 206A, the new forecast 216B for the customer part number 2 (CPN2) 206B, and the new forecast 216C for the customer part number 3 (CPN3) 206C. The new forecast 216 shows the customer's forecast of future needs of a particular part or a product.)
storing ... in a detail table within the at least one computer memory, ... the changes to the baseline allocation, ...; (in at least [col5 ln5-15] FIG. 2D shows that the system 200 assigns the priorities for a second new demand schedule in week 3. As shown in a data area 225, the new forecast needs 100 units, while the previous commit is only 80 units.)
proceeding in a chronological order associated with the ..., generating a new allocation instance by applying selective ones ... to the baseline allocation based on a precedence determined by one or more rules, comprising: (in at least [col5 ln15-25] the system 200 assigns the needed 100 units with its original priority P=30, leaving the remaining 20 units with priority P=30 to be used for week 5. Similar rules apply to the data areas 230 and 231 for customer part numbers CPN2 and CPN3. [col5 ln25-35] FIG. 2F shows that the system 200 assigns the priorities for a new demand schedule for week 5. As shown in a data area 232 of Table 201, 70 units are shown as the previous commit, while 90 units are needed as indicated by the new forecast for week 5. Accordingly, the system 200 takes 20 units with priority P=30 from week 4 and 70 units with priority P=40. Similar rules apply to the data areas 233 and 234 for customer part numbers CPN2 and CPN3, respectively. In the event that the new demand is greater than the previous commit, new demands are assigned the highest possible number (value) for a priority, such as P=9999, which is illustrated as data 233.) 
applying two or more of the ... in an order based on a comparison of a level of accuracy of revision data associated with each of the two or more of the ..., and (in at least [col3 ln55-65] At Step 104, reference is made to previous committed quantities, which are used as a baseline for a second forecast (new demand forecast) comparison. At Step 106, the new forecast is loaded into a system's (e.g., the “supply node's”) customer/internal unit  [col4 ln55-65] FIG. 2C shows that the system 200 inherits and reschedules priorities from the original commit to the first forecasts 216A-C. As shown in the column 218, week 2 of the Table 201 shows that the new forecast 216A is 80 units, so that the system 200 assigns priority P=10 to the 80 units to be supplied at week 2, and assigns the 20 remaining priority P=10 in week 3 (224). Similar methods can be applied in the column 220. The previous commit for week 2 is 120 units. Since the new forecast is 150, the new priority would have 120 units from the priority P=10 and borrow 30 units from the priority P=20 from the week 3.)
...; and 
adapting the new allocation instance into a predetermined location of a user interface.   (in at least [col5 ln50-65] FIG. 2H shows that the system 200 allocates the supply coming in on week 3. The available 210 units in week 3 are allocated having 20 units distributed to the priority P=10 demand for Customer Part Number 1, week 3, then 20 units allocated to priority P=20 demand for Customer Part Number 2, week 2, then the remaining 170 units are distributed to the current week 3 with lower priority numbers. This means that 170 units are allocated to all week 3 demands with priority P=20 .)

Although implied, Zbikowski does not expressly disclose the following limitations, which however, are taught by Paley,
generating a plurality of deltas to represent the modifications, each delta indicating a change to be applied to the baseline allocation (in at least [0048] In FIG. 2, a backup cycle of the translation table comprises storing a baseline version of the table and possibly related incremental updates that together with the baseline version can be used for recovering the translation table. The baseline version is stored in multiple bulks denoted Bi. Between successive bulks, the controller possibly applies user storage operations and maintenance operations, and saves incremental updates caused to the translation table by these operations. As described above, given a baseline version, the rate in which the baseline bulks are saved determines the number of incremental updates required for recovery )
accessing the at least one computer memory that further includes a plurality of detail tables that are computer accessible, wherein each detail table is associated with a respective baseline allocation in the allocation table, wherein each detail table maintains deltas associated with the respective baseline allocation, and wherein each delta represents an incremental change that may be applied to the respective baseline allocation (in at least [0010]  A baseline version of the translation table is backed-up to the non-volatile memory in one or more bulks. One or more incremental updates, which specify changes relative to the baseline version of the translation table caused by subsequent storage operations, additionally backed-up to the non-volatile memory. A maximal number of the incremental updates is determined so that when recovered together with the baseline version from the non-volatile memory and replayed in the memory controller, meets a target recovery time of the translation table [0048] In FIG. 2, a backup cycle of the translation table comprises storing a baseline version of the table and possibly related incremental updates that together with the baseline version can be used for recovering the translation table. The baseline version is stored in multiple bulks denoted Bi. Between successive bulks, the controller possibly applies user storage operations and maintenance operations, and saves incremental updates caused to the translation table by these operations. As described above, given a baseline version, the rate in which the baseline bulks are saved determines the number of incremental updates required for recovery [0068] the controller may decide to re-use a recent baseline version of the translation table and to save during normal operation only incremental updates. In an example embodiment, if during a recent boot operation the replay time of the incremental updates was shorter than a predefined time limit, e.g., 100 milliseconds, the controller maintains the baseline version, does not save any baseline bulks, and only saves incremental updates in the non-volatile memory. By avoiding saving updated baseline bulks to the non-volatile memory devices, the WA effect in the non-volatile memory devices improves significantly.) 
storing the plurality of deltas in a detail table within the at least one computer memory, the plurality of deltas stored as a minimal amount of data needed to apply the changes to the baseline allocation, thereby providing the reduced computer memory requirements and maintaining a relationship between the baseline allocation maintained in the allocation table and the plurality of deltas maintained in the detail table (in at least [0010]  A baseline version of the translation table is backed-up to the non-volatile memory in one or more bulks. One or more incremental updates, which specify changes relative to the baseline version of the translation table caused by subsequent storage operations, additionally backed-up to the non-volatile memory. A maximal number of the incremental updates is determined so that when recovered together with the baseline version from the non-volatile memory and replayed in the memory controller, meets a target recovery time of the translation table.[0048] In FIG. 2, a backup cycle of the translation table comprises storing a baseline version of the table and possibly related incremental updates that together with the baseline version can be used for recovering the translation table. The baseline version is stored in multiple bulks denoted Bi. Between successive bulks, the controller possibly applies user storage operations and maintenance operations, and saves incremental updates caused to the translation table by these operations. As described above, given a baseline version, the rate in which the baseline bulks are saved determines the number of incremental updates required for recovery [0068] the controller may decide to re-use a recent baseline version of the translation table and to save during normal operation only incremental updates. In an example embodiment, if during a recent boot operation the replay time of the incremental updates was shorter than a predefined time limit, e.g., 100 milliseconds, the controller maintains the baseline version, does not save any baseline bulks, and only saves incremental updates in the non-volatile memory. By avoiding saving updated baseline bulks to the non-volatile memory devices, the WA effect in the non-volatile memory devices improves significantly.) ; 
...plurality of deltas... (in at least [0048] In FIG. 2, a backup cycle of the translation table comprises storing a baseline version of the table and possibly related incremental updates that together with the baseline version can be used for recovering the translation table. The baseline version is stored in multiple bulks denoted Bi. Between successive bulks, the controller possibly applies user storage operations and maintenance operations, and saves incremental updates caused to the translation table by these operations. As described above, given a baseline version, the rate in which the baseline bulks are saved determines the number of incremental updates required for recovery )

The reason and rationale to combine Zbikowski, Paley is the same as recited above.

While implied, Zbikowski in view of Paley do not expressly disclose the following feature, which however are taught by Richard,
applying two or more of the plurality of ... in an order based on a comparison of a level of accuracy of revision data associated with each of the two or more of the plurality of ... (in at least [0007]  includes a rule to adjust a node from a hierarchy to make it consistent with a node from another hierarchy, applying the linking constraint to the common level node of each of the hierarchies, wherein applying the linking constraint includes generating updated common node values associated with the common level nodes, and wherein updated common node values are the same node values, applying the updated common node values to the target level node of each of the hierarchies, wherein applying the updated common node values includes generating updated target node values, and generating a resolved hierarchy using the updated target node values. [0008] the updated common node values have the same value as a value of one of the common level nodes before the linking constraint is applied to the common level node of each of the hierarchies. In another aspect, the method may further comprise computing a change in target node value associated with each of the two or more hierarchies, determine that the change in target node value associated with one or more of the hierarchies are above a predetermined threshold, and re-apply the linking constraint to the common level node of each of the hierarchies, wherein applying the linking constraint includes generating alternative common node values associated with the common level nodes, wherein the alternative common node values are the same node values, and wherein the alternative common node values are different than the updated target node values. In another aspect, a target level node of a hierarchy includes a most accurate data of all nodes within the hierarchy. In another aspect, applying a linking constraint to common level nodes forces common level node values associated with the common level nodes to be the same value. In another aspect, the method may further comprise computing disaggregation factors for each of the nodes of two or more hierarchies, and determine, using the disaggregation factors for a parent node in a hierarchy, whether a set of child nodes of the parent node comply with flow conservation properties, wherein determining whether a set of child nodes of the parent node comply with flow conservation properties includes determining if a sum of the node values of the child nodes equals the node value of the parent node. In another aspect, determining that the sum of the node values of the child nodes does not equal the node value of the parent node includes comparing the difference between the sum of the node values of the child nodes and the node value of the parent node to a predetermined threshold. In another aspect, the method may further comprise determining that the set of child nodes of the parent node comply with flow conservation properties if the difference between the sum of the node values of the child nodes and the node value of the parent node are less than the predetermined threshold..  [0032] The hierarchies may converge or overlap at a common or a common level (e.g. SKU-store level), or “leaf” level. Embodiments of the present technology may adjust the respective common levels of the multiple hierarchies to make them consistent or equal, which may affect the other levels of the hierarchies (e.g. a target level). The hierarchies may be adjusted or resolved so as to minimize the impact of the reconciliation on certain levels of the hierarchies, which may already be, for example, important, accurate, or effective. [0041]  A linking constraint is a rule that limits how node values within the hierarchies may be changed. As shown in FIG. 3, to resolve hierarchies A and B with each other to yield a set of consistent, similar or matching hierarchies, the common level 309 operates as the linking level. As used herein (both with respect to FIGS. 2 and 3 and later figures), the terms/phrases resolving or making consistent may describe merging, reconciling, making match within a threshold degree of similarity [0049] levels of the hierarchies (including a target level) may also be impacted. When a target level is identified, and the common level is adjusted for consistency, the aligned node values for the common level may be chosen so that impact on the target level node values is minimized. In other words, the node values that the common level of hierarchies A and B may be changed to be a set of values that, when compared to any other set of numbers, minimizes the amount that the target level node values are changed.)

The reason and rationale to combine Zbikowski, Paley, Richard is the same as recited above.


While implied, Zbikowski in view of Paley in view of Richard do not expressly disclose the following feature, which however are taught by Belcsak: 
for a given type of revision data, exclude one or more of the plurality of ... from being applied to the baseline allocation based on a comparison of lengths of overlapping starting periods of the plurality of ...  (in at least [0233] the following changes are defined in the Time Organizer: Closing: Dec. 30, 1998—the date the deal closes and all the transactions begin (every deal has a closing date) EBO: Jan. 2, 2011—the date the lessee can option to purchase the assets back (EBO stands for early buy out) Residual: Dec. 30, 2014—the date the lease ends EventDates: from the Closing to the Residual—the main deal time line starts at the closing and continues annually until the residual date [0234] Once the EBO date is defined, it is turned into a “decision” by the engine, which means the deal splits in to two possible courses or “outcomes”. The normal case, or BaseOutcome, means the deal comes to term and the assets are just sold to the market place. The EBO outcome occurs when the lessee purchases the assets prior to the end of the deal.  [0236] FIG. 17 graphically shows the decisions and outcomes which result from the early buy-out (EBO) option [0351] Accumulates values from an indexed array into the overlapping periods under a different index... the constraint is inactive and gets ignored during optimization. [0639] An interval is the length of a date index period calculated as a portion of a year. For example, the first interval on a StartDates index is 0.5 if the index is semiannual, 0.25 if the index is quarterly, and so on. [0742] The value can precede the keyword or follow the date.If the given date does not a match a date in the index, the value is ignored.)

At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Zbikowski in view of Paley in view of Richard by, ....A financial scenario modeling and analysis tool, including a graphical user interface which enables a user of the tool to create a graphical model of a financial scenario, generally including at least one financial transaction, on a display screen, and an engine operable, in response to creation of the graphical model, to automatically generate information, such as financial or mathematical information, which at least partially models at least a part of the financial scenario using information collected by the engine during creation of the graphical model. The graphical user interface enables the user to create party graphics respectively representing parties to the financial deal, and to generate financial instrument graphics representing financial instruments, wherein each financial instrument graphic connects two of the party graphics. The engine generates, in response to the creation of a graphical model, an instrument information, such as an object or template, for each of the instruments in the graphical model. The tool includes a natural date language and a formula language for use in modeling a scenario.…automatically obtain and generate information relating to a particular financial transaction or scenario in response to inputs from the user. The software engine and the CAD-like graphical user interface have been designed to work cooperatively together in order to create a graphical representation of the particular transaction or scenario on the screen of the analyst's computer...drawing a scenario, such as a proposed financial deal, using the interface, the interface enables the user to enter data and formulas, edit the information automatically generated by the engine...to further define the scenario in a manner which enables the engine to fully model and analyze the scenario....Once the deal is optimized, the results can be viewed by the user using the interface. The scenario can also be modified by the user and new results based on the modification can be viewed. When the visual representation of the scenario is modified, the engine automatically modifies the information previously generated in a manner which corresponds to the modification to the visual representation...The graphical user interface also enables the user to enter and define date information relating to the financial transaction for use by the engine. The graphical user interface may be operable to display the date information in graphical form on the display screen. The tool may enable the date information to be entered using a natural date language, wherein the engine is operable to process the date information from the natural date language...graphical user interface enables the user to modify the graphical model of the financial scenario, and the engine is operable, in response to the modification of the graphical model, to modify the information previously generated in accordance with the modification of the graphical model...the following changes are defined in the Time Organizer: Closing: Dec. 30, 1998—the date the deal closes and all the transactions begin (every deal has a closing date) EBO: Jan. 2, 2011—the date the lessee can option to purchase the assets back (EBO stands for early buy out) Residual: Dec. 30, 2014—the date the lease ends EventDates: from the Closing to the Residual—the main deal time line starts at the closing and continues annually until the residual date , as taught by Belcsak, with a reasonable expectation of success if arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make this modification to the teachings of Zbikowski in view of Paley in view of Richard with the motivation of, ...The tool enables optimization of optimizable parameters defined in the scenario, and includes a user-friendly, book-like and CAD-like user interface... allow the analyst to cause this graphical representation to be manipulated, modified or revised so that information useful to many different aspects of the transaction or scenario can be quickly and easily obtained. The end result is a system that is easy to use, extremely flexible, and far more efficient than prior financial analysis tools...enable the analyst to easily change variables or to easily view the resulting change in the transaction... enable a user to model the financial deal visually and mathematically and in a manner which enables interfunctionality and dependency between the visual model and the mathematical model...to deal with higher levels of complexity and the ever expanding universe of evolving financial products in use today, and which will be used in the future...to be able to discern the exact relationships and variables of a model that another analyst may have been manipulating when the model was being built and later modified...provide a much more user friendly, flexible tool incorporating easy to understand graphics and interfaces to enable more efficient and practical application of the tool...facilitates, among other things: the ability to see partial results while building a model; a short learning curve; the ability to make changes when the user views the results of the analysis; flexible “point and click” interfacing; easy handling of indexed data; integrated and automatic handling of certain variables, e.g., taxes and accrual; menu of building blocks, e.g., loans, rents, fees, purchases, etc.; menu of built in reports; and an interactive and intelligent graphical representation of the model...gives the user the ability to instruct the engine to attempt to optimize the scenario, either directly or by creating formulations to be optimized and passing the formulations to a separate optimizing program..., as recited in Belcsak.



As per Claim 11, Zbikowski teaches: (Currently Amended) The media of claim 10, 
wherein for a given modification to the baseline allocation, ..., when applied to the baseline allocation, generates an allocation instance that incorporates the baseline allocation and the given modification.  (in at least [col5 ln50-65] the supply of week 4 and week 5 are supplied as the method described above, which are shown in FIGS. 2I and 2J respectively. FIG. 2K shows that the available 30 units for the week 6 are supplied to the highest priority number for Customer Part Number 2, week 5. FIG. 2L shows the final commit of the supply)

Although implied, Zbikowski does not expressly disclose the following limitations, which however, are taught by Paley,
wherein for a given modification to the baseline allocation, generating the delta comprises generating a record of the incremental change that, when applied to the baseline allocation, generates an allocation instance that incorporates the baseline allocation and the given modification (in at least [0010]  A baseline version of the translation table is backed-up to the non-volatile memory in one or more bulks. One or more incremental updates, which specify changes relative to the baseline version of the translation table caused by subsequent storage operations, additionally backed-up to the non-volatile memory. A maximal number of the incremental updates is determined so that when recovered together with the baseline version from the non-volatile memory and replayed in the memory controller, meets a target recovery time of the translation table.[0048] In FIG. 2, a backup cycle of the translation table comprises storing a baseline version of the table and possibly related incremental updates that together with the baseline version can be used for recovering the translation table. The baseline version is stored in multiple bulks denoted Bi. Between successive bulks, the controller possibly applies user storage operations and maintenance operations, and saves incremental updates caused to the translation table by these operations. As described above, given a baseline version, the rate in which the baseline bulks are saved determines the number of incremental updates required for recovery [0068] the controller may decide to re-use a recent baseline version of the translation table and to save during normal operation only incremental updates. In an example embodiment, if during a recent boot operation the replay time of the incremental updates was shorter than a predefined time limit, e.g., 100 milliseconds, the controller maintains the baseline version, does not save any baseline bulks, and only saves incremental updates in the non-volatile memory. By avoiding saving updated baseline bulks to the non-volatile memory devices, the WA effect in the non-volatile memory devices improves significantly.) 

The reason and rationale to combine Zbikowski, Paley is the same as recited above.



As per Claim 12,  Although implied, Zbikowski does not expressly disclose the following limitations, which however, are taught by Paley, (Previously Presented) The media of claim 10, 
...delta... (in at least [0010]  A baseline version of the translation table is backed-up to the non-volatile memory in one or more bulks. One or more incremental updates, which specify changes relative to the baseline version of the translation table caused by subsequent storage operations, additionally backed-up to the non-volatile memory. A maximal number of the incremental updates is determined so that when recovered together with the baseline version from the non-volatile memory and replayed in the memory controller, meets a target recovery time of the translation table.[0048] In FIG. 2, a backup cycle of the translation table comprises storing a baseline version of the table and possibly related incremental updates that together with the baseline version can be used for recovering the translation table. The baseline version is stored in multiple bulks denoted Bi. Between successive bulks, the controller possibly applies user storage operations and maintenance operations, and saves incremental updates caused to the translation table by these operations. As described above, given a baseline version, the rate in which the baseline bulks are saved determines the number of incremental updates required for recovery [0068] the controller may decide to re-use a recent baseline version of the translation table and to save during normal operation only incremental updates. In an example embodiment, if during a recent boot operation the replay time of the incremental updates was shorter than a predefined time limit, e.g., 100 milliseconds, the controller maintains the baseline version, does not save any baseline bulks, and only saves incremental updates in the non-volatile memory. By avoiding saving updated baseline bulks to the non-volatile memory devices, the WA effect in the non-volatile memory devices improves significantly.) 

While implied, Zbikowski in view of Paley do not expressly disclose the following feature, which however are taught by Richard,
wherein applying the two or more of the plurality of ... in the order comprises applying a first ... prior to applying a second ... when the level of accuracy associated with the first ... is less than the level of accuracy associated with the second ... (in at least [0007]  includes a rule to adjust a node from a hierarchy to make it consistent with a node from another hierarchy, applying the linking constraint to the common level node of each of the hierarchies, wherein applying the linking constraint includes generating updated common node values associated with the common level nodes, and wherein updated common node values are the same node values, applying the updated common node values to the target level node of each of the hierarchies, wherein applying the updated common node values includes generating updated target node values, and generating a resolved hierarchy using the updated target node values. [0008] the updated common node values have the same value as a value of one of the common level nodes before the linking constraint is applied to the common level node of each of the hierarchies. In another aspect, the method may further comprise computing a change in target node value associated with each of the two or more hierarchies, determine that the change in target node value associated with one or more of the hierarchies are above a predetermined threshold, and re-apply the linking constraint to the common level node of each of the hierarchies, wherein applying the linking constraint includes generating alternative common node values associated with the common level nodes, wherein the alternative common node values are the same node values, and wherein the alternative common node values are different than the updated target node values. In another aspect, a target level node of a hierarchy includes a most accurate data of all nodes within the hierarchy. In another aspect, applying a linking constraint to common level nodes forces common level node values associated with the common level nodes to be the same value. In another aspect, the method may further comprise computing disaggregation factors for each of the nodes of two or more hierarchies, and determine, using the disaggregation factors for a parent node in a hierarchy, whether a set of child nodes of the parent node comply with flow conservation properties, wherein determining whether a set of child nodes of the parent node comply with flow conservation properties includes determining if a sum of the node values of the child nodes equals the node value of the parent node. In another aspect, determining that the sum of the node values of the child nodes does not equal the node value of the parent node includes comparing the difference between the sum of the node values of the child nodes and the node value of the parent node to a predetermined threshold. In another aspect, the method may further comprise determining that the set of child nodes of the parent node comply with flow conservation properties if the difference between the sum of the node values of the child nodes and the node value of the parent node are less than the predetermined threshold..  [0032] The hierarchies may converge or overlap at a common or a common level (e.g. SKU-store level), or “leaf” level. Embodiments of the present technology may adjust the respective common levels of the multiple hierarchies to make them consistent or equal, which may affect the other levels of the hierarchies (e.g. a target level). The hierarchies may be adjusted or resolved so as to minimize the impact of the reconciliation on certain levels of the hierarchies, which may already be, for example, important, accurate, or effective. [0041]  A linking constraint is a rule that limits how node values within the hierarchies may be changed. As shown in FIG. 3, to resolve hierarchies A and B with each other to yield a set of consistent, similar or matching hierarchies, the common level 309 operates as the linking level. As used herein (both with respect to FIGS. 2 and 3 and later figures), the terms/phrases resolving or making consistent may describe merging, reconciling, making match within a threshold degree of similarity [0049] levels of the hierarchies (including a target level) may also be impacted. When a target level is identified, and the common level is adjusted for consistency, the aligned node values for the common level may be chosen so that impact on the target level node values is minimized. In other words, the node values that the common level of hierarchies A and B may be changed to be a set of values that, when compared to any other set of numbers, minimizes the amount that the target level node values are changed.)

The reason and rationale to combine Zbikowski, Paley, Richard is the same as recited above.



As per Claim 13, (Original)  Although implied, Zbikowski does not expressly disclose the following limitations, which however, are taught by Paley, The media of claim 10, wherein exclude one or more of the plurality of deltas comprises 
...delta... (in at least [0010]  A baseline version of the translation table is backed-up to the non-volatile memory in one or more bulks. One or more incremental updates, which specify changes relative to the baseline version of the translation table caused by subsequent storage operations, additionally backed-up to the non-volatile memory. A maximal number of the incremental updates is determined so that when recovered together with the baseline version from the non-volatile memory and replayed in the memory controller, meets a target recovery time of the translation table.[0048] In FIG. 2, a backup cycle of the translation table comprises storing a baseline version of the table and possibly related incremental updates that together with the baseline version can be used for recovering the translation table. The baseline version is stored in multiple bulks denoted Bi. Between successive bulks, the controller possibly applies user storage operations and maintenance operations, and saves incremental updates caused to the translation table by these operations. As described above, given a baseline version, the rate in which the baseline bulks are saved determines the number of incremental updates required for recovery [0068] the controller may decide to re-use a recent baseline version of the translation table and to save during normal operation only incremental updates. In an example embodiment, if during a recent boot operation the replay time of the incremental updates was shorter than a predefined time limit, e.g., 100 milliseconds, the controller maintains the baseline version, does not save any baseline bulks, and only saves incremental updates in the non-volatile memory. By avoiding saving updated baseline bulks to the non-volatile memory devices, the WA effect in the non-volatile memory devices improves significantly.) 

While implied, Zbikowski in view of Paley in view of Richard do not expressly disclose the following feature, which however are taught by Belcsak: 
exclude a first ... when a starting period of the first ... overlaps with a starting period of a second ..., and the starting period of the second ... is shorter than the starting period of the first ....   (in at least [0233] the following changes are defined in the Time Organizer: Closing: Dec. 30, 1998—the date the deal closes and all the transactions begin (every deal has a closing date) EBO: Jan. 2, 2011—the date the lessee can option to purchase the assets back (EBO stands for early buy out) Residual: Dec. 30, 2014—the date the lease ends EventDates: from the Closing to the Residual—the main deal time line starts at the closing and continues annually until the residual date [0234] Once the EBO date is defined, it is turned into a “decision” by the engine, which means the deal splits in to two possible courses or “outcomes”. The normal case, or BaseOutcome, means the deal comes to term and the assets are just sold to the market place. The EBO outcome occurs when the lessee purchases the assets prior to the end of the deal.  [0236] FIG. 17 graphically shows the decisions and outcomes which result from the early buy-out (EBO) option [0351] Accumulates values from an indexed array into the overlapping periods under a different index... the constraint is inactive and gets ignored during optimization. [0639] An interval is the length of a date index period calculated as a portion of a year. For example, the first interval on a StartDates index is 0.5 if the index is semiannual, 0.25 if the index is quarterly, and so on. [0742] The value can precede the keyword or follow the date.If the given date does not a match a date in the index, the value is ignored.)

The reason and rationale to combine Zbikowski, Paley, Richard and Belcsak is the same as recited above.


As per Claim 14, (Original) Although implied, Zbikowski does not expressly disclose the following limitations, which however, are taught by Paley, The media of claim 10, wherein exclude one or more of the plurality of deltas comprises, 
...delta... (in at least [0010]  A baseline version of the translation table is backed-up to the non-volatile memory in one or more bulks. One or more incremental updates, which specify changes relative to the baseline version of the translation table caused by subsequent storage operations, additionally backed-up to the non-volatile memory. A maximal number of the incremental updates is determined so that when recovered together with the baseline version from the non-volatile memory and replayed in the memory controller, meets a target recovery time of the translation table.[0048] In FIG. 2, a backup cycle of the translation table comprises storing a baseline version of the table and possibly related incremental updates that together with the baseline version can be used for recovering the translation table. The baseline version is stored in multiple bulks denoted Bi. Between successive bulks, the controller possibly applies user storage operations and maintenance operations, and saves incremental updates caused to the translation table by these operations. As described above, given a baseline version, the rate in which the baseline bulks are saved determines the number of incremental updates required for recovery [0068] the controller may decide to re-use a recent baseline version of the translation table and to save during normal operation only incremental updates. In an example embodiment, if during a recent boot operation the replay time of the incremental updates was shorter than a predefined time limit, e.g., 100 milliseconds, the controller maintains the baseline version, does not save any baseline bulks, and only saves incremental updates in the non-volatile memory. By avoiding saving updated baseline bulks to the non-volatile memory devices, the WA effect in the non-volatile memory devices improves significantly.) 

 While implied, Zbikowski in view of Paley in view of Richard do not expressly disclose the following feature, which however are taught by Belcsak: 
for deltas of a given type, exclude a first delta when a starting period of the first delta overlaps with a starting period of a second delta, and the starting period of the second delta is shorter than the starting period of the first delta.  (in at least [0233] the following changes are defined in the Time Organizer: Closing: Dec. 30, 1998—the date the deal closes and all the transactions begin (every deal has a closing date) EBO: Jan. 2, 2011—the date the lessee can option to purchase the assets back (EBO stands for early buy out) Residual: Dec. 30, 2014—the date the lease ends EventDates: from the Closing to the Residual—the main deal time line starts at the closing and continues annually until the residual date [0234] Once the EBO date is defined, it is turned into a “decision” by the engine, which means the deal splits in to two possible courses or “outcomes”. The normal case, or BaseOutcome, means the deal comes to term and the assets are just sold to the market place. The EBO outcome occurs when the lessee purchases the assets prior to the end of the deal.  [0236] FIG. 17 graphically shows the decisions and outcomes which result from the early buy-out (EBO) option [0351] Accumulates values from an indexed array into the overlapping periods under a different index... the constraint is inactive and gets ignored during optimization. [0639] An interval is the length of a date index period calculated as a portion of a year. For example, the first interval on a StartDates index is 0.5 if the index is semiannual, 0.25 if the index is quarterly, and so on. [0742] The value can precede the keyword or follow the date.If the given date does not a match a date in the index, the value is ignored.)

The reason and rationale to combine Zbikowski, Paley, Richard and Belcsak is the same as recited above.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PO HAN MAX LEE whose telephone number is (571)272-3821.  The examiner can normally be reached on Mon-Thurs 8:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PO HAN MAX LEE/Examiner, Art Unit 3623         


/CHARLES GUILIANO/Primary Examiner, Art Unit 3623